UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6243



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES A. LEFTWICH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CR-99-76-F, CA-00-863-5-F)


Submitted:   April 3, 2001                 Decided:   April 23, 2001


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles A. Leftwich, Appellant Pro Se. Stuart G. Baker, Office of
the Staff Judge Advocate, UNITED STATES ARMY, Fort Bragg, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Leftwich seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Leftwich, Nos. CR-99-76-

F; CA-00-863-5-F (E.D.N.C. Jan. 24, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2